Citation Nr: 0032922	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-13 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service-connection for the residuals of a low 
back injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION 

The veteran had active duty from November 1963 to November 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the RO, which denied a claim of service connection for the 
residuals of a low back injury.  

The veteran's sworn testimony was obtained at hearings both 
before a hearing officer at the RO in December 1998 and the 
undersigned Member of the Board in Washington, D.C. in 
November 2000.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000 (VCAA), a remand in 
this case is required for compliance with the 


notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, as 
well as for additional reasons listed below, a Remand is 
required.  

The Court has also long held that the VA's duty to assist 
veterans in developing facts pertinent to claims, which is 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), includes 
obtaining pertinent medical records, even if not requested to 
do so by the veteran, when the VA is placed on notice that 
such records exist.  Ivey v. Derwinski, 2 Vet. App. 320 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The veteran testified at his Board hearing in November 2000, 
and a review of his VA claims file shows, that additional 
pertinent VA and private (non-VA) treatment records appear to 
exist which have neither been requested nor obtained by the 
RO.  While VA treatment records (dated from 1968 to the 
present) from the VA Medical Center (VAMC) in Miami, Florida 
were requested and obtained in February 1999, no response was 
received as to whether that facility had any treatment 
records from the VA outpatient center in Coral Gables, 
Florida, even though a negative response had previously been 
requested if no records were available.  Additionally, in 
August 1998, the RO was advised by B. Kohl, D.O., that the 
RO's records request did not contain necessary information 
and that the request should perhaps be directed to Dr. Kohl, 
a chiropractor, located in Hollywood, Florida.  Action should 
be undertaken in this regard to clarify the proper doctor.  
(It is noted that in April 1998, the RO was advised that any 
records from the Hialeah Hospital were destroyed and are no 
longer available.  However, the Board also notes that any 
such records were identified to have been with regard to 
disorders other then the low back or musculoskeletal system.  
Accordingly, no further action in this regard is indicated).  

The Board also notes that a May 1998 private evaluation 
report indicates that the veteran filed for disability 
benefits with the Department of Health and Human Services, 
Social Security Administration (SSA).  This is significant 
because the Court has also held that VA's duty to assist 
under 38 U.S.C.A. § 5107(a) includes obtaining copies of any 
SSA determination of disability, as well as the medical 
records upon which such decisions were based.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  The Board is, 
accordingly, of the opinion that the RO should endeavor to 
obtain copies of any SSA disability determination, and the 
medical records used by the SSA in the evaluation of any 
disability compensation claim by the veteran.  

The RO has not previously considered the report of the August 
1999 VA examination and must do so in connection with further 
review of the claim specified herein.

Accordingly, this case is REMANDED for the following:  

1.  The RO should contact the veteran and 
request that he submit the names, 
addresses, and approximate dates of 
treatment of all VA and/or non-VA 
(private) care providers who have treated 
him for any symptomatology involving the 
low back, or residuals of multiple 
lightening strikes, dated from November 
1965 to the present.  

Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
(private) records dated from November 
1965 to the present, including those from 
the VA outpatient center located in Coral 
Gables, Florida, as well as Miami, 
Florida--if not already of record, and 
Dr. Kohl (or Cole), dated from November 
1965 to the present, as well as any other 
VA and/or non-VA medical facility or 
provider identified by the veteran, dated 
from November 1965 to the present.  

As to any private treatment records, the 
RO should first secure the necessary 
release(s), prior to the RO obtaining 
copies of any such records.  

2.  The RO should obtain from the SSA a 
copy of the SSA determination decision 
pertinent to the veteran's claim for 
Social Security disability benefits, as 
well as copies of all medical records 
relied upon concerning that claim.  

3.  The RO should ensure that all 
requested development has been completed 
in compliance with this Board Remand.  If 
actions taken are deficient in any 
manner, appropriate corrective action 
should be undertaken.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  


Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  

After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should readjudicate the issue on appeal, 
to include consideration of all evidence 
submitted since the June 1999 Statement 
of the Case.

5.  If the benefit sought by the veteran 
continues to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
given an opportunity to respond before 
the case is returned to the Board for 
further appellate consideration.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


